Title: Thomas Jefferson to Benjamin Smith Barton, 26 February 1815
From: Jefferson, Thomas
To: Barton, Benjamin Smith


          Dear Sir Monticello Feb. 26. 15.
          Congress having concluded to replace by my library the one which they lost by British Vandalism, it is now become their property and of course my duty to collect and put in place whatever stood in the Catalogue by which they purchased. this renders it necessary for me to request the return of Persoon’s Botanical work of which you asked the use some time ago. I am in hopes you will have been able to make it answer the purposes for which you wished it’s use. if well enveloped in strong paper it will come safely by mail.
          I congratulate you on the happy event of peace and the great action of eclat by at N. Orleans by which the war was closed. I hope the legislature will take care of your city, now become of so much greater importance by it’s manufactures. I have come to a resolution my self as I hope every good citizen will, never again to purchase any article of foreign manufacture which is  can be had of American make, be the difference of price what it may. the greatest obstacle I apprehend to our manufactures is our slavish obsequiousness to British fashions. the British stuffs in fashion will be sent to us, and while our workmen are preparing to imitate them the fashion will have vanished, and our belles and beaux be drawn off to something newer. this is a great evil, but I fear an irremediable one. it is the particular domain in which the fools have usurped dominion over the wise, and as they are a majority they hold to the fundamental law of the majority.
          Accept the assurance of my constant esteem & respect.Th: Jefferson
        